IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0671
                               Filed July 27, 2016


IN THE INTEREST OF K.W., C.W., A.W., and D.W.,
Minor Children,

A.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jefferson County, William S.

Owens, Associate Juvenile Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Terri L. Quartucci of Quartucci Law Office, Fairfield, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee state.

      Stephan H. Small of Stephan H. Small, P.C., Fairfield, for minor children.




      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                        2


DANILSON, Chief Judge.

       A mother appeals the termination of her parental rights to her four

children. She contends termination of her parental rights was unsupported by

the evidence and is not in the children’s best interests due to the parent-child

bond. Because the mother did not comply with department of human services

(DHS) requirements to complete substance abuse treatment or secure a safe

and stable home to which the children could be returned, we affirm the

termination of her parental rights.

I. Background Facts & Proceedings.

       The mother has four children, ages eight, seven, five, and four at the time

of the termination hearing on January 6 and 27, 2016.1         The children were

removed from their parents’ care on May 7, 2014, after the parents were arrested

on charges of domestic assault.       Upon responding to the domestic assault

altercation, officers smelled a strong chemical odor in the home typically

associated with the manufacture of drugs. A search warrant was executed on

the residence and no methamphetamine lab was discovered, but officers did find

drug paraphernalia.

       At the time the children were removed, both parents admitted to using

illegal substances, primarily methamphetamine and marijuana. The family home

was also observed as very cluttered and dirty. The children were placed in the

care of their paternal grandmother.     On March 13, 2015, the children were

removed from the care of their grandmother because the grandmother permitted


1
 The father does not appeal. He is incarcerated with an approximate release date in
2026.
                                        3


a registered sex offender to live in the home with the children. The children were

then placed in foster care.

       Throughout DHS involvement, the children reported that while living with

both their parents and their grandmother, they witnessed a number of incidents

of domestic abuse between their father and mother and saw their parents and

other members of the family engage in inappropriate sexual behavior.

       Of the greatest concern was the mother’s failure to address her substance

abuse problem.      In the summer of 2015, the mother attended outpatient

treatment for approximately six to eight weeks but was unsuccessfully

discharged for lack of attendance. The mother later sought treatment at a family

residential treatment facility but was denied admission because DHS determined

the children would not be relocated and placed with the mother there.         The

mother then entered a different residential treatment program, but she left after

only four to five days because the program was “not a good fit.”

       The mother also did not consistently attend scheduled visitation times with

the children. Although DHS provided weekly supervised visitation, the mother

attended only two visits between late October 2015 and January 2016. The

mother asserts on appeal she was unable to attend visitation due to DHS’s

failure to provide her reasonable services. The mother lived approximately an

hour drive from the town where visitation was held and was unable to drive. DHS

provided gas cards to help pay for travel costs, which the mother accepted.

       The children were adjudicated children in need of assistance (CINA) on

December 22, 2014.      The juvenile court entered an order on April 6, 2016,
                                        4


terminating the parents’ parental rights pursuant to Iowa Code section

232.116(1)(f) (2015). The mother now appeals.

II. Standard of Review.

      We review termination proceedings de novo. In re C.B., 611 N.W.2d 489,

492 (Iowa 2000). “We give weight to the factual determinations of the juvenile

court but we are not bound by them.” In re J.E., 723 N.W.2d 793, 798 (Iowa Ct.

App. 2006). Grounds for termination under Iowa Code section 232.116 must be

proven by clear and convincing evidence. In re D.W., 791 N.W.2d 703, 706

(Iowa 2010). Our primary concern is the best interests of the children. In re A.B.,

554 N.W.2d 291, 293 (Iowa Ct. App. 1996).

III. Analysis.

      On appeal the mother contends DHS did not provide reasonable services,

the evidence does not support termination of the mother’s parental rights, and

the exception to termination due to the strong parent-child bond applies.

      A.   Reasonable Services.      The mother asserts DHS did not provide

reasonable services because it failed to place the children with her in the family

residential treatment program, did not provide transportation for the mother to

attend visits, and did not always keep the mother informed of the children’s

medical appointments and extracurricular activities.

      “There is a requirement that reasonable services be offered to preserve

the family unit.” In re L.M.W., 518 N.W.2d 804, 807 (Iowa Ct. App. 1994). Even

though DHS may have fallen short in their responsibilities in making visitation

arrangements, “the parents have a responsibility to demand services prior to the
                                           5

termination hearing.” Id.; see also In re C.W., 522 N.W.2d 113, 117 (Iowa Ct.

App. 1994) (“A parent’s challenge to services should be made when they are

offered.”). Because the mother did not request different or additional services

until the time of the termination hearing, she may not raise the issue on appeal.

See In re S.R., 600 N.W.2d 63, 65 (Iowa Ct. App. 1999) (“[The mother] did not

demand services other than those provided, and for that reason, the issue of

whether services were adequate has not been preserved for appellate review.”).

By failing to make such a request, the court was unable to rectify the difficulty of

which she now complains.         We thus advance to the three-step analysis of

termination.

       B. Grounds for Termination. First, we must consider whether grounds for

termination under Iowa Code section 232.116(1) have been established. In re

P.L., 778 N.W.2d 33, 39 (Iowa 2010). We need only find termination appropriate

under one statutory ground to affirm. In re J.B.L., 844 N.W.2d 703, 704 (Iowa Ct.

App. 2014).       Grounds under section 232.116(1)(f)2 have clearly been

established. At the time of the termination hearing, the children were all four

years old or older, adjudicated CINA, and out of their parents’ care for

approximately twenty months.

       The mother disputes the finding that the children could not be returned to

her care. However, there is clear and convincing evidence that the children

could not be returned. At the time of the termination hearing the mother had

made little effort to address her substance abuse problem and was not seeking

2
  Providing grounds for termination are established where a child age four years or older
has been adjudicated CINA and out of the parents’ custody for twelve months, and by
clear and convincing evidence cannot be returned to the parents’ custody.
                                           6


substance abuse treatment. We understand her desire to go to a treatment

center where her children could reside with her, but if she had the best interests

of the children at heart, she would have made her best efforts to complete

treatment under any circumstances she faced. Therefore, the children could not

be safely returned to the mother’s care.

       C. Best Interests of the Children. Second, we must consider whether

termination is in the children’s best interests.    P.L., 778 N.W.3d at 39. This

means “the court shall give primary consideration to the child[ren]’s safety, to the

best placement for furthering the long-term nurturing and growth of the child[ren],

and to the physical, mental, and emotional condition and needs of the child[ren].”

Iowa Code section 232.116(2).

       As to the best interests of the children, the juvenile court explained:

       Children should not have to wait interminably for a parent to
       address the issues that brought about the department’s
       involvement and the juvenile court’s intervention. The record
       shows these children are in need of permanency now, and the best
       way for that to be achieved that will also serve to ensure the
       children will be protected from the threat of further abuse and
       neglect is to terminate their parents’ parental rights and free them
       for adoption.

       We agree termination of the mother’s parental rights is in the best

interests of the children.    They have already seen too much violence and

inappropriate adult activity in their young lives. They deserve safety and stable

parenting. Moreover, “once the limitation period lapses, termination proceedings

must be viewed with a sense of urgency.” C.B., 611 N.W.2d at 495. “We do not

gamble with the children’s future by asking them to continuously wait for a stable

biological parent, . . .” D.W., 791 N.W.2d at 707 (internal citations omitted).
                                         7


       Despite services offered by DHS, the mother took little to no steps toward

reunification with her children. The mother made feeble attempts at addressing

her substance abuse problem, did not maintain regular visitation with the

children, and did not secure a safe and stable living environment. After nearly

two years out of the mother’s care, the children’s best interests are served by

termination to allow the children to achieve permanency.

       D. Exceptions to Termination. Last, we must consider whether any of the

section 232.116(3) factors serve to preclude termination. P.L., 778 N.W.2d at 39.

Specifically, the mother contends termination will be detrimental to the children

due to the closeness of the parent-child relationship.           See Iowa Code

§ 232.116(3)(c). Upon consideration of this exception, we adopt the findings of

the juvenile court:

       The evidence presented shows that while the [mother] does have
       an established relationship with the children, there is nothing in the
       record to support by a clear and convincing standard that a
       termination of [the mother’s] parental rights would be detrimental to
       the welfare of the children. These children are in need of
       permanency, and the record shows the best way for that to be
       achieved is through termination and adoption.

       Sadly, the bond did not serve to sufficiently motivate the mother to change

her lifestyle even at the eleventh hour.      We conclude it does not serve to

preclude termination.
                                         8


IV. Conclusion.

       Because we find grounds for termination pursuant to section 232.116(1)(f)

are established, termination of the mother’s parental rights is in the best interests

of the children, and no section 232.116(3) exception serves to preclude

termination, we affirm the order terminating the mother’s parental rights.

       AFFIRMED.